Citation Nr: 1514486	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis of the feet, to include as secondary to the service-connected disability of bilateral foot strain.  

2.  Entitlement to service connection for arthritis of the right hand, to include as secondary to the service-connected disability of right thumb injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to July 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared at a Travel Board hearing with the undersigned in January 2015.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, and, as such, have been considered as part of the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that arthritis in his feet and right hand, which have been confirmed via x-ray, are secondary to his service-connected bilateral foot strain and right thumb injury residuals, respectively.  In December 2010, a VA medical opinion was obtained in which the examiner concluded that the Veteran's bilateral foot arthritis and arthritis of the first metacarpal bone were not due to military service.  Although the examiner specifically addressed the Veteran's 1955 bilateral foot strain and1957 right hand injury, the opinion does not address whether the Veteran's bilateral foot arthritis and arthritis of the first metacarpal bone were aggravated by his service-connected bilateral foot strain and right thumb injury residuals, respectively.  As such, an addendum opinion is required.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's medical records from the Philadelphia VA Medical Center for treatment from November 2014 to the present.

2.  Request that the December 2010 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that:

* the Veteran's bilateral foot arthritis was aggravated by his service-connected bilateral foot strain;
* the Veteran's arthritis of the first metacarpal bone was aggravated by his service-connected right thumb injury residuals.

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

3.  Then, readjudicate the Veteran's claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

